*618Order of disposition, Family Court, Bronx County (Allen G. Alpert, J.), entered on or about August 25, 2011, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of obstructing governmental administration in the second degree and resisting arrest, and placed him with the Office of Children and Family Services for a period of 12 months, unanimously affirmed, without costs.
The fact-finding determination was supported by legally sufficient evidence and was not against the weight of the evidence. When court officers attempted to subdue and arrest appellant’s companion following a courtroom disruption, appellant aggressively confronted the officers, approaching them in a belligerent manner with raised hands despite their repeated directives to stay away, and intentionally sought to interfere with the officers’ performance of their duties. Appellant’s interference was not merely verbal. Instead, his actions and words, taken together, constituted a sufficient intrusion into the police activity to establish obstructing governmental administration (see Matter of Davan L., 91 NY2d 88 [1997]; People v Romeo, 9 AD3d 744, 745 [2004]). Appellant’s struggle to avoid being lawfully arrested for obstructing governmental administration constituted resisting arrest. Concur — Tom, J.P., Andrias, Friedman, Moskowitz and Renwick, JJ.